EXHIBIT A

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD TO A U.S. PERSON OR OTHERWISE, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH REGULATION S AND THE APPLICABLE
STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

CLASS A COMMON STOCK PURCHASE WARRANT

 

Intellisense Solutions, Inc

Warrant to Purchase Shares: _90,000_
                                                           Effective Issuance
Date: May 1, 2019 

THIS COMMON STOCK PURCHASE WARRANT (the “Class A Warrant”) certifies that the
undersigned, Oded Gilboa, a resident of Israel with an address at 10 Hayetsira
St., Raanana Israel (the “Holder”), for value received pursuant to a separate
Services Agreement between Intellisense Solutions, Inc., a Nevada corporation
(the “Company”) and its wholly-owned subsidiary, Intellisense Solutions, Inc.,
organized under the laws of Israel (the “Subsidiary”), on the one hand and the
Holder, on the other hand, is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the date first set forth above, the date of execution of the separate
Services Agreement (the “Warrant Commencement Date”) and on or prior to the
close of business on a date thirty-six (36) months from the Warrant Commencement
Date (the “Warrant Expiration Date”), to purchase on a ”cashless basis” (as that
term is defined below) 90,000 shares adjusted to any share split of the
Company’s common stock, par value $0.00001 (as subject to adjustment hereunder,
the “Warrant Shares”), at an exercise price of $0.01 per Warrant Share (the
“Class A Warrant Exercise Price” or “Exercise Price”) as follows: (i) 30,000
Shares as of May 1, 2019; (ii) 30,000 Shares as of January 1, 2020 (iii) 30,000
Shares as of January 1, 2021.

 

Section 1. Exercise.

1.1       The Holder may exercise of the purchase rights represented by this
Class A Warrant, in whole or in part, at any time or times on or after the
Warrant Commencement Date and on or before the Warrant Expiration Date by
delivery to the Company of a duly executed copy of the Notice of Exercise Form
annexed hereto together, on a “cashless basis” which is defined, as follows:

On any exercise of this Warrant, in lieu of payment of the aggregate Exercise
Price in the manner as specified hereinabove, but otherwise in accordance with
the requirements of this Section 1.1, Holder may elect to receive Warrant Shares
equal to the value of this Warrant, or portion hereof as to which this Warrant
is being exercised. Thereupon, the Company shall issue to the Holder such number
of fully paid and non-assessable Warrant Shares as are computed using the
following formula: X = Y(A-B)/A where: X = the number of Warrant Shares to be
issued to the Holder; Y = the number of Warrant Shares with respect to which
this Warrant is being exercised (inclusive of the Shares surrendered to the
Company in payment of the aggregate Warrant Price, if any); A = the Fair Market
Value (as determined pursuant to Section 1.3 below) of one Share; and B = the
Exercise Price.

1.2       Within three (3) Trading Days following receipt of the Notice of
Exercise Form together with Warrant Exercise Proceeds, the Company will deliver
to Transfer Online or any successor (the “Transfer Agent”)

written instructions to issue the requisite number of Warrant Shares in the name
of the Holder or Holder’s designee, in book entry form. Notwithstanding anything
herein to the contrary (although the Holder may surrender the Class A Warrant
to, and receive a replacement Class A Warrant from, the Company), the Holder
shall not be required to physically surrender this Class A Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Class A Warrant has been exercised in full, in which case, the
Holder shall surrender this Class A Warrant to the Company for cancellation
within three (3) Trading Days of the date the final Notice of Exercise is
delivered to the Company. partial exercises of this Class A Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased.

 1 

 



1.2       Certificates evidencing the Warrant Shares purchased hereunder shall
be issued by the Transfer Agent in book entry form only.

 

Section 2. Certain Adjustments.

2.1       If the Company, at any time while this Class A Warrant is outstanding:
(i) pays a stock dividend or otherwise makes a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company upon exercise of this
Class A Warrant), (ii) subdivides outstanding shares of Common Stock into a
larger number of shares, (iii) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied or divided, as the case may be, by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event, and the number of shares issuable upon exercise of this Class A Warrant
shall be proportionately adjusted such that the aggregate Exercise Price of this
Class A Warrant shall remain unchanged. Any adjustment made pursuant to this
Section 2.1 shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

2.2       Notice to Holder. Whenever the Exercise Price is adjusted pursuant to
Section 2.1 above, the Company shall promptly mail to the Holder a notice
setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

       Section 3. Transfer of Class A Warrant.

3.1       This Class A Warrant and all rights hereunder are not transferable, in
whole or in part, other than with the prior written consent of the Company,
which may be withheld, upon surrender of this Class A Warrant at the principal
office of the Company or its designated agent, together with a written
assignment of this Class A Warrant substantially in the form attached hereto
duly executed by the Holder and funds sufficient to pay any transfer taxes
payable upon the making of such transfer.

3.2       This Class A Warrant may be divided or combined with other warrants
upon presentation hereof at the office of the Company, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the Holder, subject to the prior written consent of the
Company, which shall not be unreasonably withheld.

 

Section 4. Miscellaneous.

4.1       No Rights as Stockholder Until Exercise. This Class A Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
1 above.

4.2       Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Class A Warrant or
any stock certificate relating to the Warrant Shares, and in case of loss, theft
or destruction, of indemnity or security reasonably satisfactory to it (which,
in the case of the Class A Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Class A Warrant or stock
certificate, if mutilated, the Company will make and deliver a new Class A
Warrant or stock certificate of like tenor and dated as of such cancellation, in
lieu of such Class A Warrant or stock certificate.

4.3       Authorized Shares. The Company covenants that, during the period the
Class A Warrant is

outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of Shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Class A Warrant.

4.4       Jurisdiction. All questions concerning governing law, venue,
jurisdiction, and the construction, validity, enforcement and interpretation of
this Class A Warrant shall be determined in accordance with the provisions of
the Services Agreement between the Company and the Holder, pursuant to which
this Class A Warrant has been issued.

 2 

 



4.5       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Class A Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

4.6       Notices. Any notice, request or other document required or permitted
to be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Services Agreement.

4.7       Successors and Assigns. Subject to applicable securities laws, this
Class A Warrant and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Class A Warrant are intended to be for the benefit of any Holder from time
to time of this Class A Warrant and shall be enforceable by the Holder or holder
of Warrant Shares.

4.8       Amendment. This Class A Warrant may be modified or amended, or the
provisions hereof waived with the written consent of the Company and the Holders
of not less than a majority of the outstanding Class A Warrants issued pursuant
to the above-referenced Services Agreement.

4.9       Severability. Wherever possible, each provision of this Class A
Warrant shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Class A Warrant shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Class A Warrant.

4.10       Headings. The headings used in this Class A Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Class A Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Class A Warrant to be executed
by its officer thereunto duly authorized as of the date first above indicated.

 

 

 

                                                                                                                              __________________________________

Idan Maimon

Chief Executive Officer

 

 3 

 



 

NOTICE OF EXERCISE

 

To: Intellisense Solutions, Inc.,

 

(1)    The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Class A Warrant (only if exercised
in full) and, unless exercised on a “cashless basis,” tenders herewith payment
of the exercise price in full, together with all applicable transfer taxes, if
any.

(2)    Payment shall take the form of lawful money of the United States payable
by wire transfer as set forth in this Section 2:

Bank: JP Morgan Chase Bank
ABA Routing: 021000021
SWIFT Code: CHASUS33
Address: 28 Liberty Street, New York, NY 10005
F/B/O: Smart Energy Solutions, Inc.
Account#: 208908035
Address: 29 Moffat Street, Brooklyn, NY 11207

(3)    Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

_______________________________

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Person or Entity:
________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________

 

 

 

 4 

 



 

ASSIGNMENT FORM

 

(To assign the foregoing Class A Warrant, execute
this form and supply required information.
Do not use this form to exercise the Class A Warrant.)

 

Intellisense Solutions, Inc.

 

 

(i)                       FOR VALUE RECEIVED, [__________] all of or
[___________] shares of the foregoing Class A Warrant and all rights evidenced
thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

 

 

_______________________________________________________________

 

Dated: ______________, _______

 

 

Holder’s Signature: _____________________________

 

Holder’s Address: _____________________________

                                                          _____________________________

 

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Class A Warrant, without alteration or enlargement or
any change whatsoever, and must be guaranteed by a bank or trust company.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing Class
A Warrant.

 

 

 



 5 

 

 

 

 

 

 